                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOSE JOHNSON,
                                      CASE NO. 2:20-CV-00785
        Petitioner,                   CHIEF JUDGE ALGENON L. MARBLEY
                                      Magistrate Judge Kimberly A. Jolson
        v.

WARDEN, ALLEN
CORRECTIONAL INSTITUTION,

        Respondent.

                            REPORT AND RECOMMENDATION

        Petitioner, a state prisoner, has filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. This case has been referred to the Undersigned pursuant to 28 U.S.C. § 636(b)

and Columbus’ General Order 14-1 regarding assignments and references to United States

Magistrate Judges.

        This matter is before the Court on its own motion under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts (“Rule 4”). Pursuant to Rule 4, the Court

conducts a preliminary review to determine whether “it plainly appears from the face of the

petition and any attached exhibits that the petitioner is not entitled to relief . . .” If it does so

appear, the petition must be dismissed. Id. With this standard in mind, and for the reasons that

follow, these are the circumstances here. It is therefore RECOMMENDED that this action be

DISMISSED.

   I.        BACKGROUND

        Petitioner challenges his January 1997 convictions after a jury trial in the Franklin

County Court of Common Pleas on charges of aggravated murder and murder. On February 10,

1997, the trial court imposed a sentence of thirty years to life imprisonment. On May 5, 1998,
the Ohio Tenth District Court of Appeals affirmed the trial court’s judgment. State v. Johnson,

10th Dist. No. 97AP03-315, 1998 WL 226441 (Ohio Ct. App. May 5, 1998). On September 23,

1998, the Ohio Supreme Court declined to accept jurisdiction of the appeal. State v. Johnson, 83

Ohio St.3d 1430 (Ohio 1998).

       More than seventeen years later, on April 13, 2016, Petitioner filed an application for re-

testing of DNA evidence. The State agreed to re-test the DNA, thereby conclusively confirming

the presence of the DNA of Leon Carter, one of the alleged victims, in blood stains taken from

Petitioner’s shoes:

       Specifically, one sample showed DNA to be included within the sample that was
       consistent with Leon Carter and 1 in 20,000,000 unrelated individuals. . . . Both
       other samples revealed DNA that was consistent with Leon Carter and Fewer than
       1 in 1,000,000,000 unrelated individuals.

(Memorandum Decision, Doc. 3, PAGEID # 71).

       Upon the State’s submission of DNA re-testing results, on September 21, 2016, the trial

court found Petitioner’s motion for DNA testing to be moot, striking Petitioner’s objection to the

re-testing report as baseless.   (PAGEID # 72). On July 17, 2017, the appellate court affirmed

the trial court’s judgment. (Memorandum Decision, Doc. 3, PAGEID # 71).

       Petitioner apparently did not file an appeal. Instead, on January 12, 2018, and May 22,

2018, he filed a motions to vacate his convictions. On June 7, 2018, the trial court denied those

motions as untimely and barred by res judicata. See State v. Johnson, 10th Dist. No. 18-AP-821,

2019 WL 2522005, at *1 (Ohio Ct. App. June 18, 2019). On June 18, 2019, the appellate court

affirmed the trial court’s judgment. Id. Petitioner filed a motion for reconsideration and motion

to certify a conflict.    On August 22, the appellate court denied Petitioner’s motion for

reconsideration and motion to certify a conflict. (Memorandum Decision, Doc. 3, PAGEID #




                                                2
90). On November 12, 2019, the Ohio Supreme Court declined to accept jurisdiction of the

appeal. State v. Johnson, 157 Ohio St.3d 1486 (Ohio 2019).

          On February 11, 2020, Petitioner filed this pro se habeas corpus petition. He asserts that

the trial court abused its discretion in denying his post-conviction petition (claim one); 1 that the

prosecutor committed misconduct by knowingly withholding evidence and submitting

incomplete or falsified reports to confirm inconclusive test results and violating scientific

standards relating to DNA testing (claim two); that the evidence was insufficient to sustain his

convictions based on the State’s misrepresentation and submission of false and incomplete DNA

evidence (claim three); and that he was denied the effective assistance of trial and appellate

counsel (claim four).

    II.      STATUTE OF LIMITATIONS

          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), which became

effective on April 24, 1996, imposes a one-year statute of limitations on the filing of habeas

corpus petitions. 28 U.S.C. § 2244(d). The statute provides:

          (d)(1) A 1-year period of limitation shall apply to an application for a writ of
          habeas corpus by a person in custody pursuant to the judgment of a State court.
          The limitation period shall run from the latest of—

          (A) the date on which the judgment became final by the conclusion of direct
          review or the expiration of the time for seeking such review;

          (B) the date on which the impediment to filing an application created by State
          action in violation of the Constitution or laws of the United States is removed, if
          the applicant was prevented from filing by such State action;

          (C) the date on which the constitutional right asserted was initially recognized by
          the Supreme Court, if the right has been newly recognized by the Supreme Court
          and made retroactively applicable to cases on collateral review; or


1
 Errors in state post conviction proceedings do not provide a basis for relief. See Williams v. Jenkins, No. 2:16-cv-
666, 2016 WL 4394136, at *2 (S.D. Ohio Aug. 18, 2016) (citing Wright v. Lazaroff, 643 F.Supp.2d 971, 990-91
(S.D. Ohio 2009)).

                                                         3
       (D) the date on which the factual predicate of the claim or claims presented could
       have been discovered through the exercise of due diligence.

       (2) The time during which a properly filed application for State postconviction or
       other collateral review with respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitation under this subsection.

Id.

       A District Court is permitted, but not obligated, to sua sponte address the timeliness of a

federal habeas corpus petition, Day v. McDonough, 547 U.S. 198 (2006), and may do so when

conducting an initial review under Rule 4, see Wogenstahl v. Charlotte, No. 1:17-cv-298, 2017

WL 3053645, at *2 (S.D. Ohio July 19, 2017) (citing McDonough, 547 U.S. at 198).

       Petitioner’s judgment of conviction became final under the provision of § 2244(d)(1)(A)

in December 1998, when the ninety day time period expired to file a petition for a writ of

certiorari with the United States Supreme Court from the Ohio Supreme Court’s September

1998 dismissal of Petitioner’s direct appeal. See Smith v. Ohio, Department of Rehabilitation

and Correction, 331 F. Supp. 2d 605, 613 (N.D. Ohio 2004) (citing Bronaugh v. Ohio, 235 F.3d

280, 283 (6th Cir. 2000)). Under this scenario, the statute of limitations expired one year later, in

September 1999. Petitioner waited more than twenty years, until February 2020, to file this

habeas corpus petition.

       And Petitioner’s motion for re-testing of DNA evidence and post-conviction petition did

not toll the running of the statute of limitations under the provision of § 2244(d)(2), as the statute

of limitations had already long since expired. “The tolling provision does not . . . ‘revive’ the

limitations period (i.e., restart the clock at zero); it can only serve to pause a clock that has not

yet fully run.”   Vroman v. Brigano, 346 F.3d 598, 601 (6th Cir. 2003) (citing Rashid v.

Khulmann, 991 F. Supp. 254, 259 (S.D.N.Y. 1998)).




                                                  4
       Petitioner nonetheless appears to argue that he did not discover the basis for his claims

until the State conducted re-testing of DNA evidence. (Petition, Doc. 3, PAGEID # 63–64).

Under 28 U.S.C. § 2244(d)(D), the statute of limitations does not begin to run until “the date on

which the factual predicate of the claim or claims presented could have been discovered through

the exercise of due diligence.” Thus, under this provision, “the year begins when the prisoner

knows (or through diligence could discover) the important facts, not when the prisoner

recognizes their legal significance.” Samson v. Bradshaw, No. 10CV0686, 2011 WL 5086382,

at *6 (N.D. Ohio Sept. 27, 2011) (citation omitted). “In other words, § 2244(d)(1)(D) does not

convey a statutory right to an extended delay while a petitioner gathers every possible scrap of

evidence that might support his claim.” Redmond v. Jackson, 295 F.Supp.2d 767, 772 (E.D.

Mich. 2003) (citation omitted).      “[N]ew information discovered ‘that merely supports or

strengthens a claim that could have been properly stated without the discovery is not a “factual

predicate” for purposes of triggering the statute of limitations under § 2244(d)(1)(D).’” Aquila v.

Eppinger, No. 1:18cv1118, 2019 WL 6221289, at *5 (N.D. Ohio Feb. 27, 2019) (quoting

Jefferson v. United States, 730 F.3d 537, 547 (6th Cir. 2013)) (internal citation omitted).

       Here, even assuming that the provision of 28 U.S.C. § 2244(d)(1)(D) applies to

Petitioner’s claims, this action remains untimely.       Under such a scenario, the statute of

limitations began to run, at the latest, on August 31, 2017, forty-five days after the appellate

court’s July 17, 2017, decision dismissing Petitioner’s appeal on re-testing of DNA evidence,

when the time period expired to file an appeal to the Ohio Supreme Court. The statute of

limitations expired one year later, on August 31, 2018. Petitioner waited more than one year and

five months, until February 11, 2020, to file this habeas corpus petition. Again, Petitioner’s

subsequent post-conviction petitions did not toll the running of the statute of limitations because



                                                 5
the state courts denied those actions as untimely. See Pace v. Guglielmo, 544 U.S. 408, 417

(2008) (“[T]ime limits, no matter their form, are ‘filing’ conditions,” and where the state court

rejects a post conviction or collateral action as untimely, it is not “properly filed” so as to toll the

running of the statute of limitations under § 2244(d)(2)).

           Moreover, Petitioner does not allege, and the record does not reflect, any extraordinary

circumstances that would justify equitable tolling of the statute of limitations. See Holland v.

Florida, 560 U.S. 631, 649 (2010) (To obtain equitable tolling of the statute of limitations, a

litigant must establish that he has been diligently pursued relief and that some extraordinary

circumstance stood in his way of timely filing) (citing Pace v. DiGuglielmo, 544 U.S. 408, 418

(2005)).

    III.      RECOMMENDED DISPOSITION

           Accordingly, it is RECOMMENDED that this action be DISMISSED.

                                      Procedure on Objections

           If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

           The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report



                                                   6
and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The parties are further

advised that, if they intend to file an appeal of any adverse decision, they may submit arguments

in any objections filed, regarding whether a certificate of appealability should issue.


       IT IS SO ORDERED.

Date: March 9, 2020                                   /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 7
